Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 6, filed 8/16/2022, with respect to the rejection(s) of Claim 10 under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding dependent claim 10 that “It is respectfully submitted that the “withdrawable module” of claim 10 is shown and described at least in Fig. 5 of the present application. See present published application at [0041] and [0055]-[0056]. Furthermore, Fig. 5 has now been amended so that the withdrawable module is labeled as such in the figure, as discussed in the Amendments to the Drawings section above. In view of the foregoing, reconsideration and withdrawal of the rejection of claim 10 under 35 U.S.C. 112(b) are respectfully requested”.
Examiner Response:
Applicant’s arguments, see page 6 (stated above), filed 8/16/2022, with respect to the rejection(s) of claim(s) 10 have been fully considered and are persuasive because of the amendment filed on 8/16/2022. Applicant amended Figure 5 of the present application and labeled “the withdrawable module” in the Figure 5 which makes claim 10 clear. Therefore, the rejection(s) of Claim 10 under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention has been withdrawn.

3.	Applicant’s arguments, see remarks page 6-9, filed 8/16/2022, with respect to the rejection(s) of Claims 1-2, 4-7, and 10-12 under 35 U.S.C. § 103 as being unpatentable over WO 2006/048381 Al by Meinherz et al. (“Meinherz”) in view of NPL: Finite Element Analysis on Forces, currents, and magnetic fluxes of misaligned GIS disconnector, IEEE Transaction on Power Delivery Vo133 No. 5 October 2018 by Xiangyu Guan et al. (“Xiangyu”), Claims 8—9 under 35 U.S.C. 103 as being unpatentable over Meinherz and Xiangyu in view of US 2012/0194208 by Lamson et al. (“Lamson”), Claim 3 under 35 U.S.C. 103 as being unpatentable over Meinherz and Xiangyu in view of Walton (US 2018/0076573 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding the independent claims 1 and 12 that “The present invention uses a combination of a position-depending force characteristic and an electrical resistance of the contact to determine a status of a contact. Doing so provides a test device that, unlike the state of the art, which monitors the contact condition by measuring the peak sliding force when withdrawing the male contact from the connection, enables an improved measurement. In general, the condition of any contact can be defined by three separate measurements: visual inspection, resistance measurements, and contact force measurement. In this manner, the present invention allows for an integrated, and thereby combined, measurement of electrical resistance, axial force, and position. See present published application at [0022].”

Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 8/16/2022, with respect to the rejection(s) of claim(s) 1have been fully considered and are not persuasive.
Applicant’s argument that “the present invention uses a combination of a position-depending force characteristic and an electrical resistance of the contact to determine a status of a contact. Doing so provides a test device that………..In general, the condition of any contact can be defined by three separate measurements: visual inspection, resistance measurements, and contact force measurement. In this manner, the present invention allows for an integrated, and thereby combined, measurement of electrical resistance, axial force, and position” is not persuasive. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., In general, the condition of any contact can be defined by three separate measurements: visual inspection, resistance measurements, and contact force measurement. In this manner, the present invention allows for an integrated, and thereby combined, measurement of electrical resistance, axial force, and position) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, applicant’s argument “The present invention uses a combination of a position-depending force characteristic and an electrical resistance of the contact to determine a status of a contact. Doing so provides a test device that………..In general, the condition of any contact…..” is not persuasive. Therefore, the rejection of claims 1 and 12 under 35 U.S.C. § 103 as being unpatentable over Meinherz (WO 2006/048381 Al) in view of NPL: Finite Element Analysis on Forces, currents, and magnetic fluxes of misaligned GIS disconnector, IEEE Transaction on Power Delivery Vo133 No. 5 October 2018 by Xiangyu is maintained below. See the rejection set forth below. 


Applicant’s Argument:
Applicant argues on page 7-8, regarding the independent claims 1 and 12 that “It is respectfully submitted that Meinherz, Xiangyu, Lamsen, and Walton, whether alone or in combination, fail to teach or suggest “wherein the contact measurement system is configured to determine a status of the contact based on a combination of the position- depending force characteristic with the electrical resistance of the contact,” as required by independent claim 1, or “wherein the method further comprises determining a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact,” as required by independent claim 12 (Remarks-Page 7).
It is therefore respectfully submitted that, contrary to the Office’s assertion, Meinherz cannot teach or suggest determining a status based on “the position-depending force characteristic,” as required by claims 1 and 12, as the Office acknowledges that Meinherz does not even teach or suggest “wherein the contact measurement system is configured to determine a position- depending force characteristic.” The obviousness rejections of the claims should therefore be withdrawn for at least this reason (Remarks-page 8-2nd Paragraph).
In any event, it is also respectfully submitted that Meinherz does not teach any “position depending force characteristic,” as Meinherz does not mention the word “force” at all. The obviousness rejections should be withdrawn for this additional reason (Remarks-page 8- 3rd Paragraph).
It is further respectfully submitted that Xiangyu, Lamsen, and Walton fail to cure the deficiencies of Meinherz.………….The Office then asserts that, “[t]herefore, the contact measurement system determine[s] a status of the contact based on a combination of force characteristic with the electrical resistance of the contact” and that “[t]he purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.” See Detailed Action, Page 6. It is respectfully submitted, however, that Xiangyu does not actually teach or suggest that “the contact measurement system determine[s] a status of the contact based on a combination of force characteristic with the electrical resistance of the contact,” contrary to the Office’s assertion. In particular, just because Xiangyu describes several “current diagnosis methods” does not mean that a person of ordinary skill in the art would have then been motivated to select a particular current diagnosis method of those several (e.g., “contact force detection”), then combine that feature with determining an electrical resistance of a contact, as would be required by claims 1 and 12 (Remarks-Page 8 4th Paragraph).”

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 8/16/2022, with respect to the rejection(s) of independent claims 1 and 12 have been fully considered and are not persuasive. Meinherz discloses, “Monitoring method for an isolating distance (2) of an electrical switching device that is limited by contact pieces (3, 4) that can be moved relative to one another, characterized in that - a position of the contact pieces (3, 4) relative to one another is determined such that the insulation strength of an insulating medium located in the isolating gap (2) is determined so that if there is a predetermined distance between the contact pieces (3, 4) and the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated, by means of which the isolating gap (2) is classified as being in the isolating position; Claim 1)”. Meinherz discloses that the position is determined such that the insulation strength of an insulating medium located in the isolating gap is determined. Then Meinherz discloses, “the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated”. The definition of force is: strength or energy as an attribute of physical action or movement (https://www.bing.com/search?q=force+definition&src=IE-SearchBox&FORM=IESR3N&PC=UF03). Meinherz discloses that the position and strength is determined and then release signal (as the status of the contact) is generated in the presence of strength which is as force and therefore Meinherz also discloses “the position-depending force characteristic,” and therefore Meinherz discloses wherein the contact measurement system is configured to determine a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact Therefore, the contact measurement system determines a status of the contact based on a combination of force characteristic with the electrical resistance of the contact.
Applicant’s argument in the Remarks-page 8- 3rd Paragraph is not persuasive. Because as stated above that the definition of force is: strength or energy as an attribute of physical action or movement (https://www.bing.com/search?q=force+definition&src=IE-SearchBox&FORM=IESR3N&PC=UF03). Meinherz discloses the strength of the insulating material is determined which depends on position of the contact. Therefore, Meinherz also discloses the word “force”. Applicant’s argument is therefore not persuasive.
Applicant’s argument in the Remarks-Page 8 4th Paragraph is not persuasive. Meinherz discloses all the limitation of independent claims 1 and 12 except that a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force. Xiangyu is introduced to meet the limitation that the second device configured to measure an axial force which is absent in Meinherz. Xiangyu discloses, “Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring (Page 2484 Column 2 Line 15-19)”. Meinherz discloses that the measurement system is configured top determine a position and status based on a position depending force characteristics. However, Meinherz does not disclose that the measurement system comprises a second device to measure an axial force. Therefore, Xiangyu is introduced to meet the limitation of a second device which measures the axial force and in view of Meinherz, Xiangyu discloses the claimed limitation. Therefore, applicant’s argument that Xiangyu does not disclose a second device to measure an axial force (contact force detection) is not persuasive. 
Applicant’s argument that “It is respectfully submitted, however, that Xiangyu does not actually teach or suggest that “the contact measurement system determine[s] a status of the contact based on a combination of force characteristic with the electrical resistance of the contact,” is not persuasive. Because Xiangyu is never applied in the rejection to meet the limitation. Meinherz discloses all the limitations of independent claims 1 and 12 except the limitation of second device to measure the axial force. And Xiangyu is applied to meet this limitation. Therefore, applicant’s argument is not persuasive.
Applicant’s argument, “In particular, just because Xiangyu describes several “current diagnosis methods” does not mean that a person of ordinary skill in the art would have then been motivated to select a particular current diagnosis method of those several (e.g., “contact force detection”), then combine that feature with determining an electrical resistance of a contact, as would be required by claims 1 and 12 (Remarks-Page 8 4th Paragraph)” is not persuasive as stated below.
In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USP'Q 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 945 (CCPA) 1969.
Therefore, applicant’s argument is not persuasive.

Applicant’s argument “Nor do Lamsen or Walton remedy the deficiencies of Xiangyu, as the Office does not rely on any part of Lamsen or Walton as teaching or suggesting the features of claims 1 and 12” is not persuasive as stated above that the combination of Meinherz and Xiangyu discloses all the limitations of independent claims 1 and 12 as stated above. Therefore, the rejection of claims 1 and 12 is maintained below. See the rejection set forth below.


Applicant’s argument regarding the independent claim 12 is not persuasive because of the same reason stated above. Similarly, applicant’s argument regarding dependent claims is not persuasive. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ et al. (Hereinafter “MEINHERZ”) in the WIPO Publication Number WO 2006048381 A1 (2006-05-11) in view of Xiangyu Guan et al. (Hereinafter “Xiangyu”) in the NPL: Finite Element Analysis on Forces, currents, and magnetic fluxes of misaligned GIS disconnector; IEEE Transaction on Power Delivery Vol33 No. 5 October 2018.



Regarding claim 1, MEINHERZ teaches a contact measurement system for measuring a parameter of a contact of a switchgear (a monitoring method for an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another and to a device for monitoring an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another; Paragraph [0003] Line 1-4; The monitoring method can be used in pressurized gas-insulated, encapsulated medium- or high-voltage switchgear; Paragraph [0011] Line 24-25), comprising:
a first device (first device measure insulation resistance) configured to measure an electrical resistance of the contact [3,4] and to map the electrical resistance spatially and/or dynamically (the insulation resistance of an insulating medium located in the isolating gap is determined, that - if there is a specified distance between the contact pieces and the presence of a predetermined insulation strength of the insulating medium associated with the specified distance, a release signal is generated, through which the isolating gap is classified as being in the isolating position; Paragraph [0010] Line 1-5; Abstract: According to the invention, a release signal (12) is produced in the presence of a specific relative position of the contact pieces (3, 4) and an insulation resistance of the insulating medium which is associated with the relative position, said signal classifying the separation path (2) as in the separation position therefore, measure of an electrical resistance of the contact and is  mapping the electrical resistance spatially);
a third device [8] (camera 8 as the third device) configured to measure a position of the contact [3,4] (An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch),
wherein the contact measurement system is configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact and wherein the contact measurement system is configured to determine a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact [3,4] (Monitoring method for an isolating distance (2) of an electrical switching device that is limited by contact pieces (3, 4) that can be moved relative to one another, characterized in that - a position of the contact pieces (3, 4) relative to one another is determined such that the insulation strength of an insulating medium located in the isolating gap (2) is determined so that if there is a predetermined distance between the contact pieces (3, 4) and the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated, by means of which the isolating gap (2) is classified as being in the isolating position; Claim 1).
MEINHERZ fails to teach a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force; and wherein the contact measurement system is then configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force; and wherein the contact measurement system is configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status and position of the contact based on a combination of force characteristic with the electrical resistance of the contact with the teaching of MEINHERZ as explained above). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include a second device to measure an axial force of the contact detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 2, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is configured to scan a surface of the switchgear (an optical sensor, in particular a camera, in the detection area of which the movable contact piece is arranged, is used to detect the position of a movable contact piece; Paragraph [0022] Line 1-3; An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch).

Regarding claim 4, MEINHERZ teaches a contact measurement system, wherein 
the contact [3, 4] in Figure 1 comprises a built-in component of the switchgear (The electrical switching device has an isolating distance 2, which is delimited by contact pieces that can be moved relative to one another. The contact pieces that can be moved relative to one another comprise a first movable contact piece 3 and a second stationary contact piece 4; Paragraph [0034] Line 3-6; Contact pieces 3 and 4 are the parts of the switch gear and therefore contact pieces 3 and 4 built in component of the switchgear).


Regarding claim 5, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is portable (Device for monitoring an isolating distance (2) of an electrical switching device, which is delimited by contact pieces (3, 4) movable relative to one another, according to claim 9, characterized in that a coding (10) for identifying the switching device is arranged in the detection area of the optical sensor (8); Claim 10; Therefore the system can be portable as the system comprises camera to measure the position and the camera is a portable device).


Regarding claim 6, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is non-portable (Device for monitoring an isolating distance (2) of an electrical switching device, which is delimited by contact pieces (3, 4) movable relative to one another, according to claim 9, characterized in that a coding (10) for identifying the switching device is arranged in the detection area of the optical sensor (8); Claim 10; Therefore the system can be portable or non-portable as the system comprises camera to measure the position and the camera is a portable device and also camera can be a non-portable device and attach in the system).

Regarding claim 7, MEINHERZ fails to teach a contact measurement system, further comprising: a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), 
further comprising: a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact (Figure 4 shows a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include a hollow surrounding shaft that contains an electrical isolated pin detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 10, MEINHERZ teaches a contact measurement system, wherein 
the first device configured to measure the electrical resistance is configured to perform a measurement of the electrical resistance by connecting a voltage measurement in any location of an electrical path of a withdrawable module (However, it can also be provided that a continuous monitoring of the progress of a relative movement is monitored.
Continuous monitoring offers the advantage that, for example, variable distances and variable minimum densities for different voltage levels can be stored in the processing device 11, so that the monitoring device and the monitoring method can be used universally in different voltage levels; Paragraph [0035 Line 21-26; therefore, different voltage level is measured by voltage measurement in any location of an electrical path of a withdrawable module).


Regarding claim 11, MEINHERZ fails to teach a contact measurement system, wherein the third device configured to measure the position of the contact is configured to be switched-off in a suspend mode, wherein the contact measurement system is configured to determine a force characteristic based on the measured axial force of the contact, and wherein the contact measurement system is configured to determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
the third device configured to measure the position of the contact is configured to be switched-off in a suspend mode, wherein the contact measurement system is configured to determine a force characteristic based on the measured axial force of the contact, and wherein the contact measurement system is configured to determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include the third device configured to measure the position of the contact detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 12, MEINHERZ teaches a contact measurement method for measuring a parameter of a contact of a switchgear (a monitoring method for an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another and to a device for monitoring an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another; Paragraph [0003] Line 1-4; The monitoring method can be used in pressurized gas-insulated, encapsulated medium- or high-voltage switchgear; Paragraph [0011] Line 24-25), comprising:
measuring an electrical resistance of the contact and mapping the electrical resistance spatially and/or dynamically by a first device (the insulation resistance of an insulating medium located in the isolating gap is determined, that - if there is a specified distance between the contact pieces and the presence of a predetermined insulation strength of the insulating medium associated with the specified distance, a release signal is generated, through which the isolating gap is classified as being in the isolating position; Paragraph [0010] Line 1-5; Abstract: According to the invention, a release signal (12) is produced in the presence of a specific relative position of the contact pieces (3, 4) and an insulation resistance of the insulating medium which is associated with the relative position, said signal classifying the separation path (2) as in the separation position);
measuring a position of the contact by third device [8] (camera 8 as the third device) (An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch),
determining a position-depending force characteristic based on the measured axial force of the contact and the position of the contact, determining a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact [3,4] (Monitoring method for an isolating distance (2) of an electrical switching device that is limited by contact pieces (3, 4) that can be moved relative to one another, characterized in that - a position of the contact pieces (3, 4) relative to one another is determined such that the insulation strength of an insulating medium located in the isolating gap (2) is determined so that if there is a predetermined distance between the contact pieces (3, 4) and the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated, by means of which the isolating gap (2) is classified as being in the isolating position; Claim 1).
MEINHERZ fails to teach measuring an axial force of the contact and mapping the axial force spatially and/or dynamically by a second device as a measured axial force; determining a position-depending force characteristic based on the measured axial force of the contact and the position of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
measuring an axial force of the contact and mapping the axial force spatially and/or dynamically by a second device as a measured axial force; determining a position-depending force characteristic based on the measured axial force of the contact and the position of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact in view of MEINHERZ as explained above). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to measure an axial force of the contact and mapping the axial force detects abnormal characteristics of disconnector caused by serious contact failure.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ ‘381 A1 (2006-05-11) in view of Xiangyu, as applied to claim 1 above, and further in view of Lamson et al. (Hereinafter, “Lamson”) in the US Patent Application Publication Number US 20120194208 A1.
Regarding claim 8, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the first device configured to measure the electrical resistance comprises a 4-point measurement setup.
Lamson teaches an invention relate generally to electrical test probes and, more specifically, to a coaxial four-point probe as well as a system and a method for using the coaxial four-point probe to measure electrical resistances or resistivity (Paragraph [0002] Line 1-5), 
wherein 
the first device configured to measure the electrical resistance comprises a 4-point measurement setup (the coaxial electrical test probe 100 of FIGS. 1-1B can be used for measuring effective electrical z-resistivity and can be configured in a coaxial four-point probe system; Paragraph [0044] Line 1-4; FIG. 2 depicts an exemplary coaxial four-point probe measuring configuration 200; Paragraph [0045] Line 1-3). The purpose of doing so is to more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity, to increase measurement sensitivity to allow simple test devices to be used for measuring low resistivity in a high sensitivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Lamson, because Lamson teaches to measure the electrical resistance comprises a 4-point measurement setup more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity (Paragraph [0009]), increases measurement sensitivity (Paragraph [0013]), allows simple test devices to be used for measuring low resistivity in a high sensitivity (Paragraph [0021]).

Regarding claim 9, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the first device configured to measure the electrical resistance comprises a 3-point measurement setup.
Lamson teaches an invention relate generally to electrical test probes and, more specifically, to a coaxial four-point probe as well as a system and a method for using the coaxial four-point probe to measure electrical resistances or resistivity (Paragraph [0002] Line 1-5), 
wherein 
the first device configured to measure the electrical resistance comprises a 4-point measurement setup (the coaxial electrical test probe 100 of FIGS. 1-1B can be used for measuring effective electrical z-resistivity and can be configured in a coaxial four-point probe system; Paragraph [0044] Line 1-4; FIG. 2 depicts an exemplary coaxial four-point probe measuring configuration 200; Paragraph [0045] Line 1-3) The purpose of doing so is to more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity, to increase measurement sensitivity to allow simple test devices to be used for measuring low resistivity in a high sensitivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Lamson, because Lamson teaches to measure the electrical resistance comprises a 4-point measurement setup more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity (Paragraph [0009]), increases measurement sensitivity (Paragraph [0013]), allows simple test devices to be used for measuring low resistivity in a high sensitivity (Paragraph [0021]).
Lamson discloses the c1aimed invention except for the first device configured to measure the electrical resistance comprises a 3-point measurement setup. It would have been an obvious matter of design choice to include 3-point measurement setup instead of 4-point setup since Applicant has not disclosed that 3-point measurement setup solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the 4-point measurement setup of Lamson.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ ‘381 A1 (2006-05-11) in view of Xiangyu, as applied to claim 1 above, and further in view of Walton in the US patent Application Publication Number US 20180076573 A1.

Regarding claim 3, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the contact comprises a female contact or a male contact.
Walton teaches a method for determining an operational state of a subsea connector unit. Further, the present invention relates to an assembly for monitoring an operational state of a subsea connector unit and further to a subsea connector unit comprising such an assembly (Paragraph [0002] Line 1-4), 
wherein the contact comprises a female contact or a male contact (Such a connector unit comprises at least a conductor part that helps to establish an electrical connection in a mated position of two connected parts, like two cables or a cable with a module. This conductor part may be a conductor pin, receptacle pin or male part of a connector or of a penetrator or a socket contact of a female part, plug or socket or connector body of a connector for contacting a conductor pin of a male part. Further, the connector unit comprises connector parts that are adapted to mate physically with each other and are for example embodied as the male part and as the female part; Paragraph [0019] Line 1-6). The purpose of doing so is to mate physically with each other and are for example embodied as the male part and as the female part, so that to get good electrical contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Walton, because Walton teaches to include a female contact or a male contact mates physically with each other and are for example embodied as the male part and as the female part (Paragraph [0019]), so that to get good electrical contact.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866